MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioners’ second motion to reopen.
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
The regulations provide that, with certain exceptions not relevant to this petition, “a party may file only one motion to reopen.” See 8 U.S.C. § 1229a(c)(7)(A); 8 C.F.R. § 1003.2(c)(2), (c)(3). The BIA did not abuse its discretion in denying petitioners’ second motion to reopen as numerically barred. See Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003).
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United, States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All other pending motions are denied as moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.